Citation Nr: 0511900	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Marion C. Trivette


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1956 to December 1960.

By a rating action in June 1987, the Veterans Administration 
(now the Department of Veterans Affairs, hereinafter VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim of entitlement to service connection for 
Reiter's syndrome.  A Notice of Disagreement (NOD) was not 
received with which to initiate the appellate process; and, 
therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1986).  In November 2000, the RO received 
the veteran's request to reopen that claim.

By rating actions in October 2001, the RO found that the 
veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for Reiter's syndrome.  Therefore, the RO 
confirmed and continued its prior denial.  The veteran 
disagreed with that decision, and this appeal ensued.  

In October 2003, following additional development of the 
record, the Board of Veterans' Appeals (Board) found that the 
veteran had submitted new and material evidence and granted 
his request to reopen his claim of entitlement to service 
connection for Reiter's syndrome.  The Board then remanded 
the appeal for further development.  Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to service connection for Reiter's syndrome.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDING OF FACT

Reiter's syndrome was first manifested years after service, 
and there is no competent evidence of record to show that it 
is in any way related to service.


CONCLUSION OF LAW

Reiter's syndrome is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in letters, dated in 
December 2000 and June 2004, the RO informed the veteran and 
his representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO informed the veteran that it would request relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The RO also informed the veteran 
that it would make reasonable efforts help him try to get 
other relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The RO then requested that the veteran inform it 
if there was an other evidence or information that he thought 
would support his claim.

The RO noted that the service and/or medical records needed 
to process the veteran's claim had been destroyed several 
years earlier in a fire at the military records storage 
facility.  Therefore, the RO stated that it would need 
additional information from the veteran in order to locate 
his military records.  The RO requested a certified copy of 
his DD 214 or other discharge papers and a complete set of 
his original service medical records or copies if he had 
them.  The RO also requested the following information:  the 
date and place of his entry into and separation from service, 
including the name of the separating activity; the dates of 
medical treatment during service for the claimed condition; 
the name and exact location of the facility where the 
treatment was rendered; his rank and full organization at the 
time of the treatment; the approximate dates of his 
assignment to that organization; the geographical location of 
the camp, base, or country, where he was stationed at the 
time of the treatment; statements form doctors or other 
person who had treated observed him after his discharge up to 
the present; the reports of employment or insurance physical 
examinations; medical evidence from hospital, clinic, and 
private physicians, especially such evidence received shortly 
after his separation from service.  The RO noted that in 
order to reconstruct the veteran's medical and/or service 
data, he would have to complete the enclosed NA Form 13055 
and NA Form 13075 in as much detail as possible.

The RO told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  The RO stated 
that it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The RO noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in December 2000 and June 
2004, the veteran was provided with a Statement of the Case 
(SOC), issued in March 2002; Supplemental Statements of the 
Case (SSOC's), issued in October 2002 and October 2004; and a 
copy of the Board's decision, dated in October 2003.  Such 
documents further notified the veteran and his representative 
of the evidence necessary to substantiate his claims of 
entitlement to service connection for Reiter's syndrome.  
Indeed, the SSOC issued in October 2004 set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOC's 
also identified the evidence that had been received by the 
RO.  

The following evidence has been received in support of the 
veteran's appeal:  a medical record reflecting the veteran's 
hospitalization in service in May 1957; records reflecting 
the veteran's treatment by E. D. F., Jr., M.D., and M. J. S., 
M.D., from January 1975 to August 1986; a record reflecting 
the veteran's treatment by D. H. R., M.D., in June 1981; 
records reflecting the veteran's treatment at the VA Medical 
Center (MC) in Richmond, Virginia, from November 1999 through 
January 2001; a 1999 article on Reiter's syndrome printed 
from the internet; a February 2000 report from a physician at 
the Richmond VAMC; the transcript of a May 2003 hearing held 
before the undersigned Veterans Law Judge at the Board's 
central offices in Washington, D.C.; and lay statements 
received at the veteran's hearing.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for Reiter's 
syndrome.  Indeed, the RO has made numerous attempts, without 
success, to obtain information and evidence through official 
channels, from private health care providers, and from the 
veteran.

In January 2001, the RO received the veteran's completed NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  He noted that he had received treatment for 
undiagnosed illnesses from May to July 1957 at Eilison Air 
Force Base (AFB), Alaska, and from January 1958 to December 
1960 at Hickman AFB, Hawaii.  The RO then requested those 
records from the National Personnel Records Center (NPRC).  
The RO also requested that a search be made for reports from 
the Surgeon General's Office, sick reports, and morning 
reports.  

In June 2001, the NPRC sent the veteran a copy of a report 
reflecting his May 1957 hospitalization at Eielson AFB.  The 
NPRC reported that a search for additional records from 
Eielson AFB and a search for records from Hickman AFB had met 
with negative results.  

In August 2001, the NPRC informed the RO that with respect to 
treatment in Alaska from May to July 1957, it needed the 
complete identity of the veteran's organization.  With 
respect to the treatment at Hickman Field, it requested a 
three month time frame.

In a letter, dated in July 2002, the RO requested that the 
veteran furnish the complete name of the organization to 
which he was assigned in Alaska.  It also requested that name 
of the company to which he was assigned in Hawaii, as well as 
a three month time frame during which he was treated in 
Hawaii.  The information was to be provided on NA Form 13055.  
If the veteran did not have such information, the RO asked 
that he provide a negative response.  In the October 2002 
SSOC, the RO noted that the veteran had not replied to its 
July 2002 letter.

During his hearing in May 2003, the veteran testified that he 
had had difficulty obtaining records of his treatment for 
symptoms of Reiter's syndrome shortly after service.  
Following his hearing, the veteran submitted a list of health 
care providers, Dr. R. H.; Dr. C. W. C.; and Dr. W. E. S., 
who were believed to have medical evidence showing treatment 
for symptoms of Reiter's syndrome from the time of the 
veteran's discharge from service until 1964.  

In November 2004, the RO sent requests directly to each of 
those health care providers requesting copies of the 
veteran's treatment records.  Later that month, the requests 
to Dr. C. and Dr. S. were returned by the Post Office as 
undeliverable.  In February 2005, the RO informed the veteran 
that those requests had been returned and asked that he 
provide an updated address for Dr. C. and Dr. S.  The veteran 
did not respond to that request.

The November 2004 request to Dr. H. was not answered, so in 
February 2005, the RO mailed a second request to Dr. H. for 
copies of the veteran's treatment records.  The veteran was 
also informed of that situation and told that he may wish to 
contact Dr. H. directly for the noted information.  However, 
the veteran did not respond to that request.  Moreover, Dr. 
H. did not respond to the February 2005 request for records.  
Parenthetically, it should be noted that in May 1986, Dr. H's 
office had reported that it had no records for the veteran.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the issue of entitlement to service 
connection for Reiter's syndrome.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for Reiter's 
syndrome.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

During his May 2003 hearing, the veteran testified that his 
Reiter's syndrome was first manifested in service.  However, 
the only service medical record on file reflects treatment 
for bronchitis in 1957.  Indeed the evidence of record 
discloses that Reiter's syndrome was first clinically 
reported in January 1975.  At that time, the veteran stated 
that he had had similar symptoms eleven years earlier.  Even 
if he did have such a history, those symptoms would have 
occurred in approximately 1964, still several years after his 
discharge from service.  As noted above, extensive efforts to 
obtain those records have met with negative results.

In any event, there is no competent evidence on file linking 
the veteran's Reiter's syndrome to service.  The only reports 
to the contrary come from the veteran and from the lay people 
who have submitted statements in his behalf.  They note that 
he had aching in joints and feet shortly after service and 
that such symptoms represented the initial manifestations of 
Reiter's syndrome.  In this regard, the veteran has submitted 
an article from the internet discussing the manifestations 
and diagnosis of Reiter's syndrome and maintains that the 
article supports his position.  Such article, however, is 
general in nature and does not identify the veteran or his 
particular case.  Moreover, he is not qualified to apply its 
contents to his case.  Indeed, as lay persons, the veteran 
and his supporters are only qualified to report on matters 
which are capable of lay observation.  They are not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, even if the veteran had pain in his 
joints shortly after service, they cannot provide competent 
evidence that such symptoms represented the onset of Reiter's 
syndrome or that such disorder is otherwise related to 
service.  Absent such evidence, service connection is not 
warranted.

ORDER

Entitlement to service connection for Reiter's syndrome is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


